El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal. Esta es nna acción sobre cobro de pesos en la cnal figu-ran como demandados un gran número de personas. Algu-nos de ellos contestaron la demanda, y aceptaron el derecho del demandante al cobro reclamado. Los otros, después de baber sido emplazados, no comparecieron y se les anotó la rebeldía. La contestación de los que se allanaron a los dere chos del demandante fuá presentada por el Abogado J. Gregory. El no representaba a ninguno de los 'demandados re-beldes. Después de celebrado el juicio, la corte dictó sen-tencia definitiva contra todos los demandados que se alla-naron a los derechos del demandante y asimismo dictó sen-tencia a favor de los demandados rebeldes, cuya sentencia, por tanto, en cuanto a tales demandados rebeldes es en contra del demandante.
El escrito de apelación en este caso está dirigido al secre-tario de la corte y en él se dice que el demandante no estando conforme con la sentencia recaída en este caso, apela de toda dicha sentencia, dando copia de dicho escrito al abogado de los demandados que han comparecido en el litigio y además, contiene otras palabras dicho escrito que no hacen al caso. El citado abogado J. Gregory acusó recibo de una copia de dicho escrito. Los demandados 'rebeldes a pesar de ser cono-cidos al demandante y de haber sido emplazados al principio, no fueron notificados del escrito de apelación. Los deman-dados representados por el abogado Gregory son los que habían comparecido y se allanaron a la reclamación del de-mandante. Ellos no tenían ningún otro interés real en impug-nar este litigio. Pero los demandados rebeldes contra los cuales el tribunal se negó a dictar sentencia sí tenían interés en sostener la sentencia en la forma en que había sido pro-nunciada. Eran partes contrarias y tenían el derecho a que se les notificara la apelación. Sección 296 del Código, de Enjuiciamiento Civil. Por falta de notificación a dichas par-*32tes rebeldes interesadas, la apelación debe ser desestimada. Candelas v. Ramírez et al., 20 D. P. R., 12.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hntcbison.